Abatement Order filed July 7, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00202-CV
                                  ____________

                       CLAUDE LOVELACE, Appellant

                                        V.

    WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF
      BCMB1 TRUST, PLANET HOME LENDING, LLC AND PRESTIGE
                DEFAULT SERVICES, LLC, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-45667

                            ABATEMENT ORDER

      On July 1, 2022, appellees notified this court that the parties had reached an
agreement to settle the issues on appeal and requested that the appeal be stayed for
completion of the settlement. The motion is granted. Accordingly, we issue the
following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 7, 2022. The appeal will be reinstated on this court’s
active docket at that time or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.